DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of the preliminary amendment filed on 1/16/2020.  Accordingly, Claims 1-15 are pending for consideration on the merits in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/16/2020 was filed on or after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show at least reference characters 36 and 136 as described in the specification.  See at least 0011.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "102" and "103" have been disclosed as describing a ‘heat source side heat exchanger’ and ‘four way valve’ respectively, however, the description does not correspond with what is illustrated in at least figs 1, 2 and 4.  See also 0011; 0012.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: at least reference characters 231, 232, 220 and 304. See at least figs 1, 2 and 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: at least reference character 102 has been used to describe both a “high pressure pipe” and “pressure pipe.”  See at least 0018; 0029. Please amend for clarity.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Outdoor side expansion device in at least claims 1-1-15;
Relay device temperature detecting unit in at least claim 1;
Indoor unit temperature detecting unit in t least claim 2;
Indoor side expansion device in at least claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
An indoor side expansion device appears to be described as an electronic expansion valve in at least 0038 of the specifications.


Claim Objections
Claims 3, 4, 10 and 11 are objected to because of the following informalities:    

Regarding Claims 3 and 10, in line 3 the claim recites “...based on degrees of superheat of discharge from the compressors.”  Please amend the claim to recite - - based on compressor discharge superheat degree - - for clarity.

Regarding Claims 4 and 11, in line 3 the claim recites “...based on degrees of superheat of suctions of the compressors.”  Please amend the claim to recite - - based on compressor suction superheat degree - - for clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

§ 112 1st statement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claims 1-15, the recitation of “...an outdoor side expansion device,” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter. 
 In particular, the structure of the recited “...expansion device,” is not described.
At 0027 it is disclosed that the “expansion device” has a regulated opening degree. However, the disclosure is silent as to what structure is encompassed by the “expansion device” and/or what structure has the recited ‘opening degree.’  The use of the term “device” is not adequate structure for performing the recited function. Again, the specification is devoid of adequate structure to perform the claimed function and thus does not reasonably demonstrate that the Applicant had full possession of the metes and bounds of the invention. 


Regarding Claim 1, the recitation of “...relay device temperature detecting unit,” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter. 
 In particular, the structure of the recited “...temperature detecting unit,” is not described.
At 0061 it is disclosed that the “temperature detecting unit” obtains a temperature of refrigerant at the relay device. However, the disclosure is silent as to what structure is encompassed by the “temperature detecting unit” and/or what structure provides the recited ‘temperature detecting.’  The use of the term “unit” is not adequate structure for performing the recited function. Again, the specification is devoid of adequate structure to perform the claimed function and thus does not reasonably demonstrate that the Applicant had full possession of the metes and bounds of the invention. 
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

Regarding Claim 2, the recitation of “...indoor temperature detecting unit,” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter. 
 In particular, the structure of the recited “...temperature detecting unit,” is not described.
At 0048 it is disclosed that the “temperature detecting unit” obtains a temperature of refrigerant at the indoor unit. However, the disclosure is silent as to what structure is encompassed by the “temperature detecting unit” and/or what structure provides the 
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

§ 112 2nd statement

Regarding Claim 1, the recitation of “...an outdoor side expansion device,” renders the claim unclear in light of the 112 1st rejection above.  
In particular, the fact that certain structure and/or limitations not being adequately described in the disclosure does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 1, the recitation of “...relay device temperature detecting unit,” renders the claim unclear in light of the 112 1st rejection above.  
In particular, the fact that certain structure and/or limitations not being adequately described in the disclosure does not necessarily provide one skilled in the art the ability 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 2, the recitation of “...indoor temperature detecting unit,” renders the claim unclear in light of the 112 1st rejection above.  
In particular, the fact that certain structure and/or limitations not being adequately described in the disclosure does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 1, the recitation of “...the controller increases or decreases a sum of opening degrees of the outdoor expansion devices of the plurality of heat source apparatuses while maintaining the ratio between opening degree change amounts of the outdoor side expansion devices based on the temperature detected by the relay device temperature detecting unit,” renders the claim indefinite.  
In particular, notwithstanding permissible instances of functional claiming, the claim fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim.  The claim appears to recite a result achieved by the invention without reciting the steps that accomplish the result.  Thus, all means, methods or steps of achieving the result may be encompassed by the claim.  One of ordinary skill in the art would not know from the claim terms what structure or steps are encompassed by the claim.


Regarding Claim 2, the recitation of “...the controller increases or decreases a sum of opening degrees of the outdoor expansion devices of the plurality of heat source apparatuses while maintaining the ratio between the opening degree change amounts of the outdoor side expansion devices based on a temperature detected by the indoor unit temperature detecting unit during a heating main operation in which one or more of the plurality of indoor units perform the cooling operation, whereas the remaining indoor units perform heating operation,” renders the claim indefinite.  
In particular, notwithstanding permissible instances of functional claiming, the claim fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim.  The claim appears to recite a result achieved by the invention without reciting the steps that accomplish the result.  Thus, all means, methods or steps of achieving the result may be encompassed by the claim.  One of ordinary skill in the art would not know from the claim terms what structure or steps are encompassed by the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 3 and 10, the recitation of “...wherein the controller sets an opening degree change amount of each of the outdoor side expansion devices based on degrees of superheat of discharges from the compressors, the controller determines a correction coefficient based on a ratio between a sum of the opening degrees of the outdoor side expansion devices of the heat source apparatuses and a sum of values obtained by adding each of the opening degree change amounts to the respective 
For example, the claim recites superheat obtained from a discharge side of the compressor but fails to disclose the particular structure, materials or steps that accomplish the function or achieve the result of determining superheat.  Thus, all means or methods of resolving the problem may be encompassed by the claim.  Thus the claim is ambiguous with respect to discharge superheat determination.
Secondly, the claim is cited as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  at least a determination of a superheat ‘target or initial’ value from with a claimed opening degree change amount can be determined.  See at least 0055; 0056.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Regarding Claims 4 and 11, the recitation of “...wherein the controller sets an opening degree change amount of each of the outdoor side expansion devices based on degrees of superheat of suctions of the compressors, the controller determines a correction coefficient based on a ratio between a sum of the opening degrees of the outdoor side expansion devices of the heat source apparatuses and a sum of values obtained by adding each of the opening degree change amounts to the respective opening degree, and the controller changes the opening degree of each of the outdoor side expansion devices by a value obtained by multiplying the corresponding one of the 
For example, the claim recites superheat obtained from a suction side of the compressor but fails to disclose the particular structure, materials or steps that accomplish the function or achieve the result of determining superheat.  Thus, all means or methods of resolving the problem may be encompassed by the claim.  Thus the claim is ambiguous with respect to suction superheat determination.
Secondly, the claim is cited as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  at least a determination of a superheat ‘target or initial’ value from with a claimed opening degree change amount can be determined.  See at least 0055; 0056.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 5 and 12, the recitation of “...wherein when the temperature is lower than a target value, while a sum (LEV2a + LEV2b) of the values obtained by adding each of the opening degree change amounts to the respective opening degree is larger than a sum (LEV2a* + LEV2b*) of the opening degrees of the outdoor side expansion devices of the heat source apparatuses, the controller determines a correction coefficient α satisfying a condition 0 < α <the controller changes the opening degree of each of the outdoor side expansion devices by a value obtained by multiplying the corresponding one of the opening degree change amounts by the correction coefficient α,” renders the claim unclear.
For example, the limitation “...wherein when the temperature is lower than a target value, while a sum (LEV2a + LEV2b) of the values obtained by adding each of the 
Lastly, it is unclear what “... (LEV2a + LEV2b) and (LEV2a* + LEV2b*)” means in the claims and the claim in its entirety is ambiguous.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Regarding Claims 6 and 13, the recitation of “...wherein when the temperature is higher than a target value, while a sum (LEV2a + LEV2b) of the values obtained by adding each of the opening degree change amounts to the respective opening degree is smaller than a sum (LEV2a* + LEV2b*) of the opening degrees of the outdoor side expansion devices of the heat source apparatuses, 
the controller determines a correction coefficient β satisfying a condition (LEV2a + LEV2b)/(LEV2a* + LEV2b*) < β, and the controller changes the opening degree of each of the outdoor side expansion devices by a value obtained by multiplying the corresponding one of opening degree change amounts by the correction coefficient β” renders the claim unclear.
For example, the limitation “...wherein when the temperature is higher than a target value, while a sum (LEV2a + LEV2b) of the values obtained by adding each of the opening degree change amounts to the respective opening degree is smaller than a sum (LEV2a* + LEV2b*) of the opening degrees of the outdoor side expansion devices of the heat source apparatuses,” is not entirely clear.  Particularly, “adding each of the opening 
Lastly, it is unclear what “... (LEV2a + LEV2b) and (LEV2a* + LEV2b*)” means in the claims and the claim in its entirety is ambiguous.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Regarding Claim 7, the recitation of “...wherein the controller changes the opening degree of each of the outdoor side expansion devices based on the temperature of one of the relay devices positioned closest to the heat source apparatuses,” renders the claim indefinite.  
In particular, notwithstanding permissible instances of functional claiming, the claim fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim.  The claim appears to recite a result achieved by the invention without reciting the steps that accomplish the result i.e. how does the controller make the recited determination? Thus, all means, methods or steps of achieving the result may be encompassed by the claim.  One of ordinary skill in the art would not know from the claim terms what structure or steps are encompassed by the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.




Regarding Claims 8 and 14, the recitation of “...wherein when the temperature is lower than a target value, while a sum (LEV2a + LEV2b) of the values obtained by adding each of the opening degree change amounts to the respective opening degree is larger than a sum (LEV2a* + LEV2b*) of the opening degrees of the outdoor side expansion devices of the heat source apparatuses, 
the controller determines a correction coefficient α satisfying a condition 0 < α <  (LEV2a + LEV2b)/(LEV2a* + LEV2b*), and 
the controller changes the opening degree of each of the outdoor side expansion devices by a value obtained by multiplying the corresponding one of the opening degree change amounts by the correction coefficient α” renders the claim unclear.
As explained above with respect to claims 5 and 6, the claim language is not precise and is unclear and/or wordy.
Lastly, it is unclear what “... (LEV2a + LEV2b) and (LEV2a* + LEV2b*)” means in the claims and the claim in its entirety is ambiguous.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 9 and 15, the recitation of “...wherein when the temperature is higher than a target value, while a sum (LEV2a + LEV2b) of the values obtained by adding each of the opening degree change amounts to the respective opening degree is smaller than a sum (LEV2a* + LEV2b*) of the opening degrees of the outdoor side expansion devices of the heat source apparatuses, 
the controller determines a correction coefficient β satisfying a condition (LEV2a + LEV2b)/(LEV2a* + LEV2b*) < β,

As explained above with respect to claims 5 and 6, the claim language is not precise and is unclear and/or wordy.
Lastly, it is unclear what “... (LEV2a + LEV2b) and (LEV2a* + LEV2b*)” means in the claims and the claim in its entirety is ambiguous.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Koge et al. (US2016/0245540).

Regarding Claim 1, Koge teaches an air-conditioning apparatus comprising: a plurality of heat source apparatuses [A; 0022] each including a compressor [101], an outdoor side expansion device [122], a heat source side heat exchanger [103], and an accumulator [104]; a plurality of indoor units [C, D] each including an indoor heat exchanger [105] and each configured to perform one of cooling and heating operations [0025; 0055; 0058; fig 1]; 

wherein the relay device includes a gas-liquid separator [112] configured to separate the refrigerant flowing from the high pressure pipe into gas refrigerant in a gas state and liquid refrigerant in a liquid state [0042]; 
a gas pipe [107d] configured to supply the gas refrigerant exiting the gas-liquid separator to the indoor units performing the heating operation from among the plurality of indoor units during a heating main operation in which one or more of the plurality of indoor units perform cooling operation, whereas remaining indoor units perform heating operation [0045]; a liquid pipe [106] configured to supply the liquid refrigerant flowing from the gas- liquid separator to the one or more indoor units performing the cooling operation from among the plurality of indoor units during the heating main operation [0044]; 
a bypass pipe [114] branching off from the liquid pipe and connected to the low pressure pipe [0067]; a bypass flow control valve [115] configured to regulate a flow volume of the refrigerant flowing through the bypass pipe [0049]; and a relay device temperature detecting unit [132] configured to detect a temperature of the refrigerant flowing through the bypass pipe [0049]; 
during the heating main operation, the controller increases or decreases a sum of opening degrees of the outdoor expansion devices of the plurality of heat source apparatuses while maintaining the ratio between opening degree change amounts changes an opening degree of each of the outdoor side expansion devices based on the temperature detected by the relay device temperature detecting unit [0039; 0042; where 

Regarding Claim 2, Koge teaches an air-conditioning apparatus [fig 1] comprising: a plurality of heat source apparatuses [A; 0022] each including a compressor [101], an outdoor side expansion device [122], a heat source side heat exchanger [103], and an accumulator [104]; a plurality of indoor units [C, D] each including an indoor heat exchanger [105] and an indoor side expansion device [109] and each configured to perform one of cooling and heating operations [0025; 0055; 0058; fig 1]; 
a relay device [B] connected to the heat source apparatuses by a high pressure pipe [106] and a low pressure pipe [107] and configured to distribute refrigerant flowing therein from the heat source apparatuses to the plurality of indoor units [0021]; and a controller [141] configured to control operations of the heat source apparatuses [0039], wherein each of the indoor units includes an indoor unit temperature detecting unit [133] provided between the indoor heat exchanger and the indoor side expansion device [0055], and 
the controller increases or decreases a sum of opening degrees of the outdoor expansion devices of the plurality of heat source apparatuses while maintaining the ratio between the opening degree change amounts of the outdoor side expansion devices based on a temperature detected by the indoor unit temperature detecting unit during a heating main operation in which one or more of the plurality of indoor units perform the cooling operation, whereas the remaining indoor units perform heating operation  [0039; 0042; where the controller is capable of controlling a plurality of outdoor expansion valves based upon at least sensor 133].

Regarding Claim 7, Koge teaches the invention of Claim 1 above and teaches two or more of the relay devices [0022], wherein the controller changes the opening degree of each of the outdoor side expansion devices based on the temperature of one of the relay devices positioned closest to the heat source apparatuses [0039; 0042; where the controller is capable of controlling a plurality of outdoor expansion valves based upon at least sensor 132].

Regarding Claims 3-6 and 8-15, the absence of an art-based rejection is not an indication of allowable subject matter, but rather, an indication of the indefiniteness of the claims.
Because of the indefiniteness of the claims, the examiner cannot determine without undue speculation whether or not the art of record could be appropriately applied.
Because the claims in question, in some cases, omit essential steps, essential structure and/or do not clearly convey the scope of what is intended by the claims, art cannot be appropriately applied.
However, the claims are rejected based upon dependency of properly rejected claims 1 and 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kibo et al. (US2013/0118197), cited for teaching a method of correcting the opening degrees of indoor expansion valves;
Ko et al. (US2009/0165482), cited for teaches of the method of correcting the opening degree of indoor expansion valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763